Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation " the bore shoulder, the flange shoulder, or both the bore shoulder and the flange shoulder " in line 8.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which bore shoulder or flange shoulder applicant is referring to since the inner tool member and the insert comprise a flange shoulder and the bore and the outer tool member also comprise a bore shoulder. For the purpose of examination the recitation of claim 9 has been interpreted as the bore shoulder of the bore and the flange shoulder of the insert.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 15-25is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Millheiser, US3995360.
Regarding claim 1,  Millheiser discloses an outer tool member and an inner tool member (outer tool member has been interpreted as combination of element 20 and 102 and element 30 has been interpreted as the inner tool member, Fig 13), the inner tool member being concentric with, smaller in diameter than, and slidingly engaged within the outer tool member (Figs 2 as a depiction of concentric  and 13), the inner tool member being configured to axially drive the insert into the bore (the inner tool member is configured to axially drive the insert into the bore by way of its operation, Fig 14); wherein an upper end of the outer tool member forms and defines a blind cavity between the inner tool member at one end of the blind cavity and a cavity end wall at an opposing end of the blind cavity (cavity defined inside the outer tool member wherein spring 52 sits in and end wall surface of element 24 wherein a portion of spring 52 sits on, Fig 13); wherein a resilient biasing member is disposed within the blind cavity (Element 52, Fig 13), the resilient biasing member being configured to provide an axial load on the inner tool member (operation of spring 52); wherein a lower portion of the inner tool member comprises an inner central void that is coaxial with the installation tool and is sized to receive the insert (inner void of element 30 , Fig 3); wherein the resilient biasing member biases the inner tool member toward the outer tool member until a downward facing flange shoulder of the inner tool member engages with an upward facing bore shoulder of the outer tool member, wherein upon engagement of the downward facing flange shoulder with the upward facing bore shoulder the resilient biasing member is in a preload relationship between the outer tool member and the inner tool member. (Figs 13 and 14 wherein the upward facing bore shoulder of the outer tool member has been interpreted as portion 88)
Regarding claim 2,  Millheiser discloses each and every limitation set forth in claim 1.  Furthermore, Millheiser discloses a lower end of the inner tool member is configured to engage an upward facing upper shoulder of a flange of the insert housing; a lower end of the outer tool member is (the tool disclosed by Millheiser would be capable of having A lower end of the inner tool member is configured to engage an upward facing upper shoulder of a flange of the insert housing; a lower end of the outer tool member is configured to engage an upward facing upper bore shoulder of the bore ); and the lower end of the inner tool member is disposed within the outer tool member at a defined distance from the lower end of the outer tool member.  (Fig 13)
Regarding claim 3,  Millheiser discloses each and every limitation set forth in claim 2. Furthermore, Millheiser discloses the resilient biasing member comprises a plurality of Belleville type conical spring washers; a compression spring; a resiliently compressible elastomer member, or, any combination of the foregoing. (Millheiser discloses compression spring 52 , Fig 13 )
Regarding claim 4, Millheiser discloses each and every limitation set forth in claim 3. Furthermore, Millheiser discloses the inner tool member, the outer tool member, and the resilient biasing member, are configured to generate a combined load characteristic comprising a first load characteristic and a second load characteristic, the first load characteristic being configured to be applied primarily to the insert, and the second load characteristic being configured to be applied primarily to the bore. (operation of the device discloses by Millheiser would be capable of  having the inner tool member, the outer tool member, and the resilient biasing member, to generate a combined load characteristic comprising a first load characteristic and a second load characteristic, the first load characteristic being configured to be applied primarily to the insert, and the second load characteristic being configured to be applied primarily to the bore, Figs 13-14)
Regarding claim 5,  Millheiser discloses each and every limitation set forth in claim 4. Furthermore, Armstrong discloses the first load characteristic is configured to be applied primarily to the insert independent of the second load characteristic being configured to be applied primary to the bore. ( operation of the device disclosed by Millheiser with pressure point to receive a load on bore and the insert, Figs 13-14)
Regarding claim 6,   Millheiser discloses each and every limitation set forth in claim 5. Furthermore, Millheiser discloses the first load characteristic is defined by a force of the resilient biasing member being applied to the inner tool member, and the second load characteristic is defined by an externally applied axial force being applied to the outer tool member. ( operation of the device disclosed by Millheiser with pressure point to receive a load on bore and the insert, Figs 13-14)
Regarding claim 7, Millheiser discloses each and every limitation set forth in claim 6. Furthermore, Millheiser discloses the tool is configured to have a first distance of travel, and a second distance of travel subsequent to the first distance of travel, during an installation process as applied to the insert, and further wherein: the first load characteristic is configured to be operational in the first distance of travel absent a presence of the second load characteristic; and the first load characteristic is configured to be operational in the second distance of travel coincidental with a presence of the second load characteristic. ( operation of the device disclosed by Millheiser during the replacement operation, Figs 1-3)
Regarding claim 8, Millheiser discloses each and every limitation set forth in claim 7. Furthermore, Millheiser discloses the second load characteristic is productive of a load that is greater than the first load characteristic. ( operation of the device disclosed by Millheiser the second load characteristics for installing being greater than the first load characteristics, Figs 13-14)
Regarding claim 15,   Millheiser discloses each and every limitation set forth in claim 1. Furthermore, Millheiser discloses the inner and outer tool members are configured such that the insert is installable into the bore in either a forward install arrangement, where the insert is positionable within the inner central void , or a reverse install arrangement, where the insert is not positionable within the inner central void. (the device disclosed by Millheiser is capable of installing the insert in either direction)
Regarding claims 16-25, Millheiser discloses each and every limitations set forth in claims 1-13 and 15 which pertain to the apparatus claims. The prior art teaches and suggest an apparatus which has the claimed structure and then would have the natural steps of using an method as recited by applicant .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millheiser, US3995360.
Regarding claims 9-11,  Millheiser discloses each and every limitation set forth in claim 8. Furthermore, Millheiser discloses the housing of the insert comprises a flange shoulder, and the bore further comprises a bore shoulder (Fig 14); the first load characteristic is representative of elastic deformation of the resilient biasing member (Operation of spring 52, Figs 13-14); and the representative elastic deformation of the first load characteristic corresponds with a spring rate of the resilient biasing member,(spring rate of the spring 52)
However, Millheiser does not explicitly disclose the second load characteristic is representative of both elastic and plastic deformation of the bore shoulder, the flange shoulder, or both the bore shoulder and the flange shoulder; and the representative elastic and plastic deformation of the second load characteristic corresponds with elastic and plastic material characteristic of the bore material; and the elastic material characteristics of the bore material is defined by a first substantially vertical portion of the second load characteristic; the plastic material characteristic of the bore material is defined by a second generally linear but not vertical portion of the second load characteristic; and a transition from the first portion of the second load characteristic to the second portion of the second load characteristic is marked by a knee in the second load characteristic.  (which has been interpreted as being due to material of the insert and bore element) It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated a bore shoulder of a bore and flange shoulder of an insert to have incorporated materials having elastic and plastic deformation such that the representative elastic and plastic deformation of the second load characteristic corresponds with elastic and plastic material characteristic of the bore material; and the elastic material characteristics of the bore material is defined by a first substantially vertical portion of the second load characteristic; the plastic material characteristic of the bore material is defined by a second generally linear but not vertical portion of the second load characteristic; and a transition from the first portion of the second load characteristic to the second portion of the second load characteristic is marked by a knee in the second load characteristic. , since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Therefore  Millheiser would be capable of having the second load characteristic is representative of both elastic and plastic deformation of the bore shoulder, the flange shoulder, or both the bore shoulder and the flange shoulder.
Regarding claim 12, Millheiser  discloses each and every limitation set forth in claim 11. Furthermore, Millheiser discloses the tool is configured to produce a final sealing load between a downward facing lower shoulder of the flange of the insert housing and an upward facing lower bore shoulder of the bore that increases during both the first distance of travel and the second distance of travel of the first travel load characteristic.(the tool disclosed by Millheiser would be capable of produce a final sealing load between a downward facing lower shoulder of the flange of the insert housing and an upward facing lower bore shoulder of the bore that increases during both the first distance of travel and the second distance of travel of the first load characteristic)
Regarding claim 13, Millheiser discloses each and every limitation set forth in claim 12. Furthermore, Millheiser the lower end of the outer tool member comprises a radially outer edge that is inwardly tapered or offset with an outside diameter that is less than an inside diameter of a sideways adjacent upper bore section of the bore. (portion of element 102 wherein driving face 50 comes in contact , Fig 13 )

    PNG
    media_image1.png
    476
    664
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arman Milanian/
Examiner
Art Unit 3723



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723